PER CURIAM.
This is a proceeding instituted by appellant in the Circuit Court of Jackson County for a writ of mandamus to compel respondent, Michael J. Kennedy, a Magistrate, to accept Relator as a bondsman. The Circuit Court denied the writ and Relator appealed.
We take judicial notice of the fact that Respondent no longer holds the office of Magistrate in Jackson County.
The general rule is that mandamus will not lie against an officer after the expiration of his term of office. 38 C.J. Mandamus, page 604, 55 C.J.S. Mandamus § 51 page 84. A writ directed to Respondent commanding him to accept Relator as a bondsman would be a useless thing.
Rélatomsáys that his case "involves a matter of public interest and for that reason should not be dismissed.' The petition discloses that Relator asserts only its private rights. The issue of public interest, if in the case at all, is so remote as to pror hibit application of the public- interest rule.
The question presented having become moot, the appeal is dismissed